*12OPINION OF THE COURT
Memorandum.
Order insofar as appealed from unanimously reversed without costs, plaintiffs motion for summary judgment in the sum of $5,226.76 together with reasonable attorney’s fees is granted and matter remanded to the court below for a determination of said fees.
The documentary evidence submitted upon plaintiffs motion for summary judgment established that defendants entered into a finance lease with plaintiff in accordance with article 2-A of the Uniform Commercial Code. The corporate defendant (with the individual defendant acting as guarantor) opted to lease a computer software program provided by a supplier of its own choosing. As a result, defendants were obligated to honor the terms of the lease agreement with plaintiff irrespective of any difficulties with the program or its supplier. Inasmuch as it is uncontroverted that defendants failed to make the required payment, plaintiff is entitled to recover the damages as set forth in the finance lease (see generally UCC 2-A-103 [1] [g]; 2-A-209, 2-A-407; see also General Elec. Capital Corp. v National Tractor Trailer School, 175 Misc 2d 20 [1997]).
Pesce, EJ., Aronin and Golia, JJ., concur.